Case 1:19-cv-04751-LGS Document8 Filed 07/11/19 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CAPITAL ART, INC.,

 

Plaintiff,
Civil Action No.: 19 Civ.4751
(LGS)
-against-
AFFIDAVIT OF SERVICE
MARTHA STEWART LIVING OMNIMEDIA,
INC.,
Defendant.
State of New York)
SS.:
County of Albany)

Jeffrey Teitel, being duly sworn deposes and says that deponent is over the age of
eighteen years and is not a party in this proceeding. Deponent served a true copy of
Order dated 07/10/2019 such service having been made in the following manner, stated
herein, and said person being the proper and authorized person to be served in this
proceeding,

Legal Representative as Agent for Service -Corporation Service Company on behalf of
MARTHA STEWART LIVING OMNIMEDIA, INC.
80 State Street- Albany, NY 12207

Ws: A_M July 11, 2019

Deponent further states upon information and belief that said person so served in not in
the Military service of the state of the State of New York or of the United States as the
term is defined in either of the State or Federal Statutes.

 

 

Sworn to me this 11th day of . Ws

July, 2019 iV Jeffrey Teitel
Star (pect

Hilary Teitdl

Notary Public, State of New York
Qualified in Albany County

No. 01TES049179

Commission Expires September 11, 2021
